Title: From James Madison to James Monroe, 6 January 1821
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpellier Jany. 6. 1821
                
                Mr. Hackley called on me a few days ago on his way to Washington. I found him very intelligent and of agreeable manners. He observed a commendable delicacy in the part of his conversation, which touched his personal hopes from the Government; but it was not concealed that he aspired to some provision under its patronage. He will doubtless be, if he has not already been, more explicit & particular at the seat of Govt.
                I can add nothing to what you know of the public career of this gentleman; and as to his actual standing at large, I must be less competent to judge than you probably are. Of his capacity for public service, I derived a higher opinion from the opportunity afforded by his visit than I had previously formed. But what I took up the pen chiefly to state, & what may be less known to you, is that he is on the best footing with Mrs. H’s highly respectable connections & friends, who profess a particular esteem for him; and taking a warm interest in his welfare, wd. be much gratified by any beneficial marks of the confidence of the Governt. In making this circumstance known to you, and in adding that I should of course, sympathize very sincerely in any result favorable to him and his family, I am not unaware that private wishes, are always under the controul of public considerations, and that a casting weight only can be allowed them, when an equilibrium occurs in the latter. Mr. H. I find indulges a persuasion that he will have the benefit of this weight in the friendly dispositions both of yourself and the Secretary of State. Health & success
                
                    James Madison
                
            